REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/30/2022.
Claim(s) 7 and 12 has/have been cancelled.
Claims(s) 16 has/have been added. 
Claims(s) 1-6, 8-11 and 13-16 is/are currently pending.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 6/30/2022, with respect to rejection of the claims 1-6, 9-11 and 13-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-6, 8-11 and 13-16 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Cao et al. CN 102387590 (cited in Non-Final Rejection dated 4/4/2022), teaches a terminal connection with a RNC using a plurality of SIM cards where the plurality of SIM cards have respective configured carriers, where a group of SIM cards are determined based on the peak rate of a single carrier and the subscription rate of the terminal, where the rate of the terminal is monitored and compared to the peak rate of a single carrier and of the rate is greater than the peak rate of a single carrier, the carriers are switched.
A close reference, Miao et al. US 20170127217 (cited in Non-Final
Rejection dated 12/09/2020), teaches multiple subscriptions with associated connections, teaches handover of connections and teaches that a subscription includes multiple connections.
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1-6, 8-10, 14 and 16, the cited prior art either alone or in combination fails to teach the combined features of:

determining that the first resource usage of the first connection group exceeds a resource usage threshold from the first connection group; and
in response to determining that the first resource usage of the first connection group exceeds the resource usage threshold from the first connection group, initiating a handover of one or both of the first connection and the second connection,
wherein the first connection group further includes a third connection, the third connection relating to the first subscription and the first UE.

As per claim(s) 11, the cited prior art either alone or in combination fails to teach the combined features of:

determining that the first resource usage of the first connection group exceeds a resource usage threshold from the first connection group; and
in response to determining that the first resource usage of the first connection group exceeds the resource usage threshold from the first connection group, initiating a handover of one or both of the first connection and the second connection,
wherein the first connection group further includes a third connection, the third connection relating to the first subscription and the first UE.

As per claim(s) 13 and 15, the cited prior art either alone or in combination fails to teach the combined features of:

determine that the first resource usage of the first connection group exceeds a resource usage threshold from the first connection group; and 
in response to determining that the first resource usage of the first connection group exceeds the resource usage threshold from the first connection group, initiate a handover of one or both of the first connection and the second connection based on the first resource usage, 
wherein the first connection group further includes a third connection, the third connection relating to the first subscription and the first UE.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464